Let me first associate
myself with the statement of my colleague, the Finnish
Minister for Foreign Affairs, on behalf of the European
Union.
Let me also, Mr. President, congratulate you on your
election. Denmark's relations with Namibia and with you
personally go back to long before your country's
independence. I am therefore particularly gratified to see
you in this position.
In my statement today, I should like to dwell upon the
responsibility of the international community, including, of
course, the United Nations, for human security and
development. We live in an ever more globalized world.
Almost every day we are confronted with new challenges
that must be met. Distance or ignorance of events no longer
provides a sense of security.
Close international cooperation is needed to meet the
challenges. But paradoxically, although the challenges are
global, policy-making and institutions still remain
predominantly national in focus and scope.
Increasingly we see internal conflicts and blatant
violations of human rights and humanitarian law pose a
special and serious kind of threat. Terrorism, drug-
trafficking and international crime also thrive in a
globalized world.
The international community must possess the means
and display the resolve to confront such challenges. Our
fundamental concerns about human security and human
development cannot be met only in a domestic context.
I should like to illustrate these concerns, first, in
relation to the Kosovo and East Timor crises and, secondly,
with regard to international development cooperation.
Kosovo and East Timor raised serious questions with
regard to the classic concepts of State sovereignty, the
respect for human rights and the non-use of force in
international relations. How do these concepts interrelate?
How do they relate to our concern for human security?
And what does the interrelationship mean for the role and
responsibility of the United Nations and for the Security
Council?
The first point to be made is that the international
community cannot be idle in the face of gross and
systematic violations of human rights. Nor can we stand
idly by if the United Nations and its representatives, who
have assisted a people in exercising its right to self-
determination, are trampled on.
International law finds itself at a crossroads. We
have spent the last 50 years developing an impressive
body of human rights law, applicable in time of peace as
well as during armed conflict, starting with the Universal
Declaration of Human Rights. Indeed, there is no shortage
of rules. What is lacking is effective implementation of
existing rules, in the very last resort through the use of
force.
We must now aim at enforcement in order to
provide assistance, regardless of frontiers, to the victims
of human rights violations. We must show resolve in
promoting respect for the rule of law and for the
institutions called upon to uphold the rule of law. A broad
spectrum of actions is available; the choice of action must
depend on the problem we face. The thorny question is
whether and when to use military force in the face of an
emerging humanitarian catastrophe, such as a planned
ethnic cleansing or downright genocide.
It cannot be emphasized too often that a negotiated
settlement must remain the primary and ultimate goal of
any conflict solution. If, however, all attempts at securing
a peaceful solution fail or are brushed aside, the question
of whether to use force in one form or another arises.
This brings the United Nations Security Council to the
forefront. The Council has the primary responsibility for
maintaining international peace and security. It has carried
out its functions as foreseen in the United Nations Charter
in a much more effective and innovative way since the
end of the cold war. I am referring, in particular, to the
conflicts in relation to Iraq, Bosnia, Haiti, and Albania. A
main challenge for the Security Council remains that of
reacting effectively against gross and systematic violations
of human rights conducted against an entire population.
36


The Council has interpreted its competence under
Chapter VII of the Charter to cover humanitarian situations
that shock the conscience of mankind. This augurs well for
the victims of brutal oppression and ill for the dictators of
today. Oppressors of whole peoples, mass murderers and
ethnic cleansers can no longer invoke the shield of national
sovereignty. Nor can they expect impunity. The
international community has a responsibility to act in the
face of a humanitarian tragedy such as the one we
witnessed in Kosovo and the one we are witnessing in East
Timor.
Unfortunately, the Council was not able to live up to
its responsibilities concerning the ethnic cleansing in
Kosovo. Should the paralysis of the Council lead to blind
acceptance? No; the international community could not
stand idly by and watch, while the principle of State
sovereignty was misused in Kosovo to violate international
humanitarian law.
In this serious situation the decision to launch the
North Atlantic Treaty Organization campaign was legitimate
and justified. It opened the way to a political solution,
bringing the United Nations back into a central role.
In East Timor we were faced with widespread,
organized atrocities against a civilian population exercising
its right to self-determination. In addition, the risk of total
disregard for the United Nations was looming. Fortunately,
the Security Council was not paralysed. Pressure from the
international community brought about action. An
agreement was reached to deploy a multinational force.
We welcome this development.
We urge the Indonesian Government to cooperate fully
with the multinational force. In the meantime, the
Indonesian Government remains responsible for the security
of the population. It must make it possible for the
humanitarian organizations to provide assistance for the
large number of displaced persons in East Timor.
We all share the responsibility for enabling the
international community to address these issues and for
enabling the United Nations to act. Where force has to be
resorted to, we have to look to countries possessing that
capability. In practical terms, this means that we often have
to rely upon countries and organizations in the region.
The Security Council must do its utmost to live up to
its primary responsibility for the maintenance of peace,
security and humanitarian decency — a primary
responsibility that all the Member States have vested in
the Security Council in accordance with Article 24 of the
Charter.
The Council's permanent members should apply the
veto only in matters of vital importance, taking into
account their unique responsibility for the interests of the
United Nations as a whole. And they should state on what
grounds they consider such a situation to be present.
The Secretary-General has said,
“any armed intervention is itself a result of the
failure of prevention”. (A/54/PV.4)
I agree with the Secretary-General that conflict prevention
and resolution must be given the highest possible priority
in international relations. It should be carried out on the
basis of a common resolve to secure human rights for all.
The United Nations constitutes a needed and valuable tool
to this end.
Conflict resolution must, of course, not become only
a question of the use of force. Let me point to two
important aspects of the post-conflict situation. First,
those who are responsible for war crimes and crimes
against humanity must be brought to justice. The creation
of the ad hoc tribunals for the former Yugoslavia and
Rwanda were important first steps towards establishing an
effective international legal order based upon democratic
values and the rule of law. The work of the tribunals has
underlined the need for a permanent international criminal
court designed to bring to justice those who have
committed crimes of the most heinous kind. The
prospects for lasting peace and reconciliation are severely
undermined if war criminals and the like remain at large.
The historic adoption last year in Rome of a statute
for a permanent international criminal court is a landmark
contribution to restoring the rule of law and ending
impunity. Although not perfect, the Rome Statute
provides a satisfactory basis for an effective and credible
court. We urge all States to ratify the Statute as early as
possible in order to put this historic building block in
place. Denmark intends to ratify in the spring of the year
2000.
Secondly, post-conflict assistance must be provided
to the societies split by civil strife or war. Denmark is
ready to do its part. With respect to the western Balkans,
we initially provided assistance to refugees and for their
safe return. Now we are gradually turning to assistance in
37


reconstruction and rebuilding of both physical and social
infrastructure. A plan of action for Denmark's support in
this respect has been drawn up. The plan expects Danish
funds in the order of $100 million dollars to be used in the
region in 1999 and around $120 million dollars in the year
2000.
The reconstruction of Kosovo is important. It includes
the establishment of a well-functioning civil administration.
The United Nations family and many non-governmental
organizations are undertaking important tasks which deserve
our full support. All parties must strive to heal the wounds
of conflict.
International relations and international cooperation are
not based on a one-issue agenda. Certain issues may grab
and almost monopolize the headlines for a while. In Europe
we have to deal with the Balkans. But we must not neglect
the other important issues on the international agenda, in
particular international development cooperation and the
struggle for the eradication of poverty.
In a world where a third of the population of
developing countries earns less than $1 per day, where 30
per cent of all children under five in those countries are
underweight, where 14 per cent of the population will not
attain the age of 40, where financial crisis has led to a
major setback in poverty reduction — in such a world
development cooperation must remain an integral part of
the effort of the international community to promote and
protect human security and human development.
The international community must acknowledge its
share of the responsibility for making the opportunities of
globalization available to all. Globalization must not
become identical with protected and selective prosperity.
Eradication of poverty is an essential goal in its own
right. Furthermore, poverty is an important cause of
conflict. And again, violent conflict may undo the results of
decades of development. Development cooperation,
therefore, constitutes an effective crisis-prevention effort for
the long term.
International development cooperation must be based
on the fulfilment as soon as possible of the agreed target of
0.7 per cent of gross domestic product for official
development assistance and on implementing the decisions
of the big United Nations conferences of recent years with
regard to human and social development, eradication of
poverty, sustainable development and gender equality. The
follow-up conferences to the Beijing conference and, in the
year 2000, to the Copenhagen summit are important
events requiring our full attention.
Denmark stands by these commitments. We will
continue our policy of contributing 1 per cent of our gross
national product to official development assistance.
Poverty reduction is the prime goal of our development
cooperation programmes. In addition, we are providing
funding to help address global problems in the field of the
environment as well as peacekeeping and conflict
prevention. These grants will grow in the coming years,
reaching half of 1 per cent of gross domestic product by
the year 2005, thus bringing Denmark's total contribution
to international assistance to 1.5 per cent of gross
domestic product.
Creating an enabling environment for development
is a challenge, first of all for developing countries
themselves. Reforms cannot be imposed from the outside.
If they are to succeed, local ownership and local roots are
essential. Official development assistance has an essential
role to play in helping the poorest countries, particularly
in Africa. Official development assistance also assists in
building up the sectors that do not attract private
investment: health, education, the social sectors and
capacity-building in general. In this way, countries may
also, eventually, become able to attract private investment
and to avail themselves of the opportunities of
international trade.
In this context, it is deplorable to see official
development assistance reaching its lowest point ever.
Honouring the commitments of official development
assistance entered into internationally by industrialized
countries has become a question of credibility. It is also
a question of the effectiveness of the multilateral system.
The United Nations system cannot perform the tasks we
ask of it if we deny it the necessary means. The
downward trend of official development assistance must
be reversed and a higher share should be multilateral.
Many poor countries are crippled with debt
hampering their development. We therefore welcome the
proposals to improve the Heavily Indebted Poor Countries
Debt (HIPC) Initiative. We are, however, disappointed by
the lack of progress in financing the Initiative. We appeal
to the major donor countries to live up to their
responsibilities following the debt declaration of the
Cologne summit.
Besides aid, not instead of aid, developing countries
need trade. In the forthcoming new global trade round,
38


every effort must be made to ensure better market access
for developing countries and to enhance their real capacity
to take part in international trade.
The pursuit of human security and human development
are not two independent paths. They are interrelated.
Without economic and social development, it makes no
sense to talk about human security. Where security does not
exist, there will be no sustainable development. When
violent conflict erupts, the results of decades of
development may be undone in a very short time. We must
uphold the importance of both concerns and we must
emphasize that they are a national as well as an
international responsibility.
We thus face a major challenge at the threshold of the
next millennium — a challenge we should give proper
attention to at the Millennium Assembly next year.





